Title: To Thomas Jefferson from Andrea Pini, 10 October 1820
From: Pini, Andrea,Pini, Elisabetta Mazzei
To: Jefferson, Thomas


              
              Livorno li 10 di ottobre 1820.
            Io sottoscritta ho ricevuto dal Sige Tommaso Jeffersen di Virginia, per mezzo del Sig. Tommaso Appleton Console in Livorno la somma di quattrocentoquarantaquattro Pezzi duri e 44 Centesimi per un anno di frutti del Capitale che si trova nelle mani del detto Sig. Jeffersen Resultato della vendita fatta in Richmond dello stabile appartenente al defunto mio Padre Filippo Mazzei, a me contanti dicoPezzi duri 444.44 CentesimiElisabetta Pini, nata MazzeiAndrea Pini Editors’ Translation
              
              Leghorn,
                10 October 1820.
            I, the undersigned have received from Mr Thomas Jefferson of Virginia, by means of Mr. Thomas Appleton, Consul in Leghorn, the sum of four hundred forty-four Silver Pieces and 44 Cents for one year of returns on the Capital that is in the hands of said Mr Jefferson Resulting from the sale done in Richmond of the Building belonging to my deceased Father, Philip Mazzei, I state that I receive in cash444.44 Silver PiecesElisabetta Pini, née MazzeiAndrea Pini